Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/21 and 10/28/21 has been entered.
Allowable Subject Matter
Claim(s) 1-7,9-18 and 20 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest art found is Teraoka (US 20170023770). 

    PNG
    media_image1.png
    424
    373
    media_image1.png
    Greyscale

Regarding claim 1, Teraoka teaches a camera (Fig. 1, Table 1) comprising:
an image sensor having a pixel array, wherein the pixel array includes imaging pixels arranged in rows and columns ([2], CCD which is considered as having imaging pixels in general); and
a lens assembly configured to focus imaging light from a wide field of view (FOV) onto the image sensor, the lens assembly substantially consisting of a plurality of lens elements including five or less lens elements (as seen in Fig. 1), 
wherein the lens elements are arranged from widest to narrowest, a rear lens element (L5) in the plurality of lens elements being the widest of the lens elements and positioned closest to the image sensor, and a front lens element (L1) in the plurality of lens elements being the narrowest lens element positioned farthest from the image sensor, wherein the rear lens element and a lens element that is next to the rear lens element each have a lensing surface that is concave aspherical on an object-side along a central optical axis of the lens assembly.

However the prior art of record neither anticipates nor renders obvious all the limitations of claim 1 for a camera including “the wide FOV of the lens assembly is greater than 130 degrees”, along with the other claimed limitations of claim 1.
Claim 14 is allowed for similar reasons as claim 1.
The other claim(s) is/are allowed for its/their claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234